DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being anticipated by Bearden (US PGPUB 2004/0205296) in view of Rohrer et al. (US Patent 8,667,254).
With regard to Claim 1, Bearden teaches a memory system, comprising: 
a plurality of memory components (Fig. 3: Disk Drives 340(A)-(N) in Disk Array 318); 
a host interface configured to receive, via at least one bus from a host system, first requests to read data from the memory components and second requests to write data to the memory components (Fig. 3: FC I/O Processor 322 in Arrayed (RAID) Storage Device 302. [0051] “the host device 304 provides a regular flow of data I/O requests to be serviced by virtual RAID device 302.” [0056] “The FC I/O processor(s) 322 receives data and commands from host device 304 via the network connection 306.”); 
a buffer configured to buffer data associated with the first requests and the second requests prior to completion of execution of the first requests and the second request, wherein at least a portion of the buffer is configured to buffer data for store different types of requests in different periods of times, the different types of requests including a first type of requests to read data and a second type of requests to write data ([0018] “a portion of cache may be assigned to read or write cache by partitioning the cache into a read cache and write cache.” [0020] “if a portion of cache is characterized as read cache, that portion will be use to carry out functions related to read caching, such as read cache pre-fetching. As another example, if a portion of cache is characterized as write cache, that portion will be use to carry out functions related to write caching, such as temporarily storing data from the host 104 and later de-staging the data. A portion of cache that is characterized one way (e.g., read cache) may later ; and 
a processing device, operatively coupled with the plurality of memory components (Figs. 2 and 3: Central Processing Unit (CPU) 224/324. [0041] “The I/O processor(s) 222 communicate with the main processor(s) 224 through standard protocols and interrupt procedures to transfer data and commands between NV RAM 226 and the read/write channel 220 for storage of data on the disk(s) 240.”), to:
receive a write request from the host system; and store data of the write request in a portion of a buffer of the memory system during a first time period in which the write request is pending in the memory system ([0062] “the I/O module 416 may communicate host data to the write cache module 412 to satisfy a host write request, and the write cache module 414 may responsively store the communicated data in the cache 404.” [0063] “With particular reference to the cache 404, the cache 404 includes a write cache 418.”); 
receive a read request from the host system; and store data of the read request in a portion of the buffer during a second time period in which the read request is pending in the memory system ([0061] “the I/O module 416 may request data from the read cache module 412 to satisfy a host read request, and the read cache module 412 may responsively communicate the requested data to the I/O module. The read cache module 412 may also request data from the I/O module 416 during a read cache pre-fetch operation, and the I/O module 416 may responsively fetch the requested data from the mass storage media and 
reserve a second portion of the buffer; and buffer, in the second portion, read requests but not write requests ([0042] “Using the parameters and metrics, the cache partition adaptor 234 may identify various types of host workloads and responsively allocate portions of cache to various uses, such as read cache and write cache.” [0080] “State 1 is a state in which more read cache memory has been requested to be allocated to the read cache to handle the sequential read workload… While in State 1, the system may determine what percentage of the available write cache space needs to be re-characterized as read cache space.”).

With further regard to claim 1, Bearden does not teach the shared memory portion as described in claim 1. Rohrer teaches
reserve a first portion of the buffer, the first portion shared for read requests and write requests; and buffer write requests and read requests in the first portion of the buffer (Col. 3 Ln. 66: “the receive buffer 222 is divided into a general purpose portion 310 (read and write access).”); and
wherein the portion of the buffer storing the data of the write request overlaps at least in part with the portion of the buffer storing the data of the read request (Col. 3 Ln. 66: “the receive buffer 222 is divided into a general purpose portion 310 (read and write access),” wherein read and write portions within the General Purpose Portion 310 overlap.); and
wherein the first time period does not overlap with the second time period (Col. 5 Ln. 27: “FIG. 6 illustrates an illustrative status signal 600 of the present invention… The status signal 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the system as disclosed by Bearden with the shared memory portion as taught by Rohrer as this “allows data to be processed in an efficient manner” (Rohrer Col. 4 Ln. 44).

With regard to Claim 4, Bearden in view Rohrer teaches all the limitations of Claim 1 as described above. Bearden further teaches wherein the processing device is further to: 
reserve a third portion of the buffer; and buffer, in the third portion, write requests but not read requests ([0042] “Using the parameters and metrics, the cache partition adaptor 234 may identify various types of host workloads and responsively allocate portions of cache to various uses, such as read cache and write cache.” [0122] “After a start operation 1002, a detect operation 1004 detects a host write workload in a manner similar to the detect operation 804, and as discussed above. The detect operation 1004 may also request a number of pages to be allocated to the write cache by generating a requested write cache page count 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bearden in view Rohrer as applied to Claim 4 above, and further in view of Xiao et al. (US PGPUB 2019/0196716).
With regard to claim 5, Bearden in view Rohrer teaches all the limitations of claim 4 as described above. Bearden in view Rohrer does not teach the non-volatile dual in-line memory modules (NV-DIMM) as described in claim 5. Xiao teaches wherein 
the memory components include non-volatile memory (Fig. 1: NVDIMM 108. [0003] “the NVM chip on the NVDIMM may be a non-volatile RAM (NVRAM).”); and 
the processing device is to receive the write request and the read request from a host system in accordance with a communication protocol for non-volatile dual in-line memory modules ([0003] “The NVDIMM communicates with a memory controller using the NVDIMM-P protocol. The NVDIMM-P protocol is a bus access protocol compatible with the double data rate (DDR) protocol.” [0008] “The memory controller communicates with the media controller by complying with the NVDIMM-P protocol.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the memory system as disclosed by Bearden in view Rohrer with the NV-DIMM as taught by Xiao in order to more securely store data since “The NVDIMM can still store complete memory data when a system is completely powered off” (Xiao [0003]).

Claims 7, 11-12 and 16-20 are rejected under 35 U.S.C. 103 as being anticipated by Bearden (US PGPUB 2004/0205296) in view of Anderson (US Patent 5,561,823).
With regard to Claim 7, Bearden teaches a method, comprising:
storing, in a host system, an amount identifying available buffer capacity of a memory system for transmitting read requests and write requests from the host system to the memory system ([0066] “the operational parameter generator 404 obtains one or more operational parameters that are characteristic of the operation or usage of the storage device… operational parameters include … cache capacity, and the like. The operational parameters may be identified when the storage device is powered-up, initialized, and/or manufactured, and they may be stored in memory for later access. In addition, the operational parameters may be dynamically adjusted or periodically updated as the operation and/or usage of the storage device changes.”), 
the memory system having a plurality of memory components (Fig. 3: Disk Drives 340(A)-(N) in Disk Array 318); and 
a buffer to buffer data associated with a first type of requests to read data from the memory components and a second type of requests to write data to the memory components, wherein at least a portion of the buffer is configured to be usable to store different types of requests in different periods of times, the different types of requests including the first type of requests and the second type of requests ([0018] “a portion of cache may be assigned to read or write cache by partitioning the cache into a read cache and write cache.” [0020] “if a portion of cache is characterized as read cache, that portion will be use to carry out functions related to 
transmitting, by the host system to the memory system, a read request to retrieve data from the memory components  ([0061] “the I/O module 416 may request data from the read cache module 412 to satisfy a host read request, and the read cache module 412 may responsively communicate the requested data to the I/O module. The read cache module 412 may also request data from the I/O module 416 during a read cache pre-fetch operation, and the I/O module 416 may responsively fetch the requested data from the mass storage media and communicate the pre-fetched data to the read cache module 412, which may store the data in the cache 404.”);
transmitting, by the host system to the memory system, a write request to store data in the memory components ([0062] “the I/O module 416 may communicate host data to the write cache module 412 to satisfy a host write request, and the write cache module 414 may responsively store the communicated data in the cache 404.”); and
receiving, in the host system from the memory system, data requested by the read request ([0061] “the read cache module 412 interacts with an I/O module 416 to execute 

With further regard to claim 7, Bearden does not teach the memory availability operations as described in claim 7. Anderson teaches a method, comprising: 
reducing, by the host system, the amount based on the read request (Col. 3 Ln. 53: “READ Buffer monitor 8 maintains the total number of sectors stored in the READ buffer 1, the number of stored sectors available for transfer to the host and the number of sectors after having been transferred to the host are being held in the READ buffer 1.” Col. 7 Ln. 31: “The SECTOR TRANSFER FROM DISK signal on line 19 from disk interface 3 is connected to the UP input of sector counter 80 and increases the count by one each time the SECTOR TRANSFER FROM DISK signal is received by sector counter 80. The count in sector counter 80 is the total number of sectors stored in READ buffer 1, that is the number of sectors already transferred but being held in READ buffer 1 plus the number of sectors awaiting to be transferred from READ buffer 1”); 

storing, in the host system, an amount of available read buffer capacity of the memory system for transmitting read requests from the host system to the memory system (Col. 1 Ln. 27: “In disk drive systems that use READ and WRITE buffers it becomes necessary to monitor the amount of data available in the READ buffer for a requested READ operation and the amount of space available in the WRITE buffer for a requested WRITE operation.”); 
reducing, by the host system, the amount of available read buffer capacity based on the read request (Col. 7 Ln. 31: “The SECTOR TRANSFER FROM DISK signal on line 19 from disk interface 3 is connected to the UP input of sector counter 80 and increases the count by one each time the SECTOR TRANSFER FROM DISK signal is received by sector counter 80.”);
storing, in the host system, an amount of available write buffer capacity of the memory system for transmitting write requests from the host system to the memory system (Col. 1 Ln. 27: “In disk drive systems that use READ and WRITE buffers it becomes necessary to monitor the amount of data available in the READ buffer for a requested READ operation and the amount of space available in the WRITE buffer for a requested WRITE operation.”); and 
reducing, by the host system, the amount of write buffer capacity based on the write request (Col. 5 Ln. 2: “The SECTOR TRANSFER FROM HOST signal on line 14 from host interface 
 increasing, by the host system, the amount identifying available buffer capacity of the memory system for transmitting read requests and write requests from the host system to the memory system, based on the receiving of the data requested by the read request (Col. 6 Ln. 57: “The READ BLOCK signal is raised to add the count of held counter 78 to sector counter 80 when sectors are released that were being held in READ buffer 1 and to indicate the ring mode of operation.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Bearden with the memory availability operations as taught by Anderson since “An advantage of the hardware data buffer monitor apparatus is the reduction of the processing overhead on the microprocessor” (Anderson Col. 2 Ln. 38).

With regard to Claim 11, Bearden in view of Anderson teaches all the limitations of Claim 7 as described above. Anderson teaches further comprising: 
receiving, in the host system from the memory system, data identifying an amount of buffer capacity of the memory system that becomes available after completion of one or more write requests (Col. 5 Ln. 5: “The SECTOR TRANSFER TO DISK signal on line 18 from disk interface 3 is connected to the DOWN input of released counter 47 and decreases the count by 1 each time the SECTOR TRANSFER TO DISK signal is received by released counter 47.”); and 


With regard to Claims 12 and 16-20, these claims are equivalent in scope to Claims 7 and 11 rejected above, merely having a different independent claim type, and as such Claims 12 and 16-20 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claims 7 and 11. 
With further regard to Claim 12, the claim recites additional elements not specifically addressed in the rejection of Claim 7. The Anderson reference also anticipates these additional elements of Claim 12, for example, causing the processor device to: 
store, in the host system, an amount of total buffer capacity of the memory system (Col. 1 Ln. 27: “In disk drive systems that use READ and WRITE buffers it becomes necessary to monitor the amount of data available in the READ buffer for a requested READ operation and the amount of space available in the WRITE buffer for a requested WRITE operation.”);
reduce, by the host system, the amount of total buffer capacity based on the read request (Col. 7 Ln. 31: “The SECTOR TRANSFER FROM DISK signal on line 19 from disk interface 
transmit, by the host system to the memory system, a write request to store data in the memory components; reduce, by the host system, the amount of total buffer capacity based on the write request (Col. 3 Ln. 44: “WRITE buffer monitor 6 maintains the total number of sectors stored in the WRITE buffer 4, the number of stored sectors released for transfer to the disk and the number of stored sectors not released for transfer to the disk.” Col. 5 Ln. 2: “The SECTOR TRANSFER FROM HOST signal on line 14 from host interface 2 is connected to the UP input of held counter 45. The count output of held counter 45 is connected by bus 58 to zero detector 44 and adder 46.”);
store, in the host system, an amount of write buffer capacity of the memory system (Col. 1 Ln. 27: “In disk drive systems that use READ and WRITE buffers it becomes necessary to monitor the amount of data available in the READ buffer for a requested READ operation and the amount of space available in the WRITE buffer for a requested WRITE operation.”); and 
reduce, by the host system, the amount of write buffer capacity based on the read request (Col. 5 Ln. 2: “The SECTOR TRANSFER FROM HOST signal on line 14 from host interface 2 is connected to the UP input of held counter 45. The count output of held counter 45 is connected by bus 58 to zero detector 44 and adder 46.”).
	
Response to Arguments
Applicant’s arguments with respect to Claims 1, 4-5, 7, 11-12 and 16-20 have been fully considered but are moot in view of the new ground(s) of rejection as set forth above. It is noted that Applicant's arguments are directed towards limitations newly added via amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702.  The examiner can normally be reached on Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/NICHOLAS J SIMONETTI/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        September 9, 2021